Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11 and 46.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both the housing and the protective cover; reference character “58” has been used to designate both the housing and the exhausted battery; and reference character “13 has been used to designate both the ball screw nut and the distal wall section.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	Note: the term “comprises” (line 1, 2, and 6) and the term “means” (line 1, 5, 7, and 8) are improper language for an abstract.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compression member is configured to deliver compressions in claim 1, 11, and 17; “control unit … configured to cause the plunger to perform” in claim 1, 11, and 17; “mounting device configured to mount the chest compression unit on the patient” in claim 10; and “mechanical device for translating rotational motion to linear motion” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “a number of soft start chest compressions” (line 9) is unclear as it is not known how many soft start chest compressions are intended to be claimed.  The term ‘compressions’ is plural implying more than one soft start chest compression; however, one is a ‘number’ which is not plural and it is therefore unclear if Applicant is intended to claim at least one soft start chest compression or a plurality of soft start chest compressions.  Examiner suggests amending to read –a plurality of soft start chest compressions— for example as it appears, in view of the disclosure Fig. 12, that a plurality of soft start compressions is intended to be claimed.
Regarding claim 7, the language “a number of chest compressions having a constant compression depth” (line 2-3) and “a number of compressions having a decreasing compression depth” (line 3-4) similar to the issue above in claim 1, is unclear as the term ‘compressions’ is plural implying 
Regarding claim 12, the language “a number of soft start chest compressions” (line 2) is unclear as it is not known how many soft start chest compressions are intended to be claimed.  The term ‘compressions’ is plural implying more than one soft start chest compression; however, one is a ‘number’ which is not plural and it is therefore unclear if Applicant is intended to claim at least one soft start chest compression or a plurality of soft start chest compressions.  
Regarding claim 15, the language “a number of chest compressions having a constant compression depth” (line 2) and “a number of compressions having a decreasing compression depth” (line 3) similar to the issue above in claim 1, is unclear as the term ‘compressions’ is plural implying more than one compression; however, one is a ‘number’ which is not plural and therefore it is unclear if Applicant is intending to claim at least one compression at constant depth and at least one at decreased depth or a plurality of such compressions.
Regarding claim 15, the language “the soft start chest compression” (line 3) is unclear due to the issues with the language “a number of soft start chest compressions” discussed above as it is not known if this language is intended to claim a plurality or at least one of a soft start chest compression.  If intended to claim a plurality then it is unclear which of these plurality of soft start chest compressions the term ‘the soft start chest compression’ is referring to.
Regarding claim 16, the language “the soft start chest compression” (line 1-2) is unclear due to the issues with the language “a number of soft start chest compressions” discussed above as it is not known if this language is intended to claim a plurality or at least one of a soft start chest compression.  If intended to claim a plurality then it is unclear which of these plurality of soft start chest compressions the term ‘the soft start chest compression’ is referring to.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-10, and 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steen (2004/0230140) in view of Walker (2006/0094991).
Regarding claim 1, Steen shows a CPR apparatus (see Fig. 1-2 and abstract for example) which includes a chest compression unit including a housing (see Fig. 1-2 and para. 0031; housing 3); a plunger disposed in the housing and having a chest compression member at one end of the housing that extends from the housing, the plunger configured to be driven in a reciprocating manner and the compression member configured to deliver compressions to a patient’s chest (see Fig. 1-2, plunger 7, compression member 5, see para. 0032 for example); and a control unit which includes a microprocessor configured to cause the plunger to perform a series of CPR compressions (see para. 0032, control unit 13 including 
Regarding claim 3, the modified Steen device is silent as to the continuous increase being linear (note Fig. 7 of Walker shows a non-linear increase); however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the increase to be linear in order to provide a smooth transition from lower compression depth to final, full compression depth.
Regarding claim 4, the modified Steen device’s continuous increase is nonlinear (see Walker Fig. 7).
Regarding claim 5, the modified Steen device’s continuous increase extends over a period of 3 to 25 compressions (see Walker Fig. 7).  
Regarding claim 6, the modified Steen device is silent as to the continuous increase extending over a period of 5 to 15 compressions; however, it would have been obvious to one of ordinary skill in 
Regarding claim 7, the modified Steen device includes following the soft compressions the microprocessor causing the plunger to perform a number of compressions having constant or decreasing compression depth (see Walker para. 0037-0038 for example).
Regarding claim 8, the modified Steen device is such that the time at maximum compression depth during the number of soft start chest compressions is shorter than the time at maximum compression depth during the number of compressions having a constant compression depth or the number of compressions having a decreasing compression depth (see Walker Fig. 7 and para. 0037-0038, time spent ramping up is shorter than the continued maximum depth compressions to resuscitate the patient).
Regarding claim 9, the modified Steen device is silent as to the time at maximum depth during the soft start compressions being shorter by 50% or more than the maximum compression depth during the subsequent constant compression depth or decreasing depth compressions (note Walker discloses in para. 0037-0038 continued compression); however, the time spent at maximum depth during soft start compression being shorter by 50% or more would have been an obvious matter of design choice to one of ordinary skill in the art and one would expect the modified Steen device to perform equally as well with such a time difference.
Regarding claim 10, the modified Steen device further includes a mounting device configured to mount the chest compression unit to the patient (see Steen Fig. 1-2 and para. 0031, the hinged leg-like structures along with the support 19 and adhesive to affix the compression member 5 to the chest constituting a mounting device).

Regarding claim 16, the modified Steen device is such that the time at maximum compression depth during the number of soft start chest compressions is shorter than the time at maximum compression depth during the number of compressions having a constant compression depth or the number of compressions having a decreasing compression depth (see Walker Fig. 7 and para. 0037-0038, time spent ramping up is shorter than the continued maximum depth compressions to resuscitate the patient).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steen and Walker as applied to claim 1 above, and further in view of Nowakowski (5,327,887).
Regarding claim 2, the modified Steen device is silent as to the microprocessor being configured to determine the full compression depth based at least in part on an initial chest height of the patient; however, Nowakowski teaches a similar CPR device which determines compression depth based at least in part on an initial chest height of the patient (see Nowakowski col. 8 ln. 1-55).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Steen device to determine the full compression depth based at least in part on an initial chest height, as taught by Nowakowski, in order to provide the proper compression depth for a particularly sized patient.  

Claims 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steen in view of Walker and Nowakowski.

Regarding claim 12, the modified Steen device’s microprocessor is further configured to cause the plunger to perform a number of soft start chest compressions, the number of soft start compressions including a continuous increase in compression depth from a first compression depth having a depth of less than a full compression depth to the full compression depth (see Walker Fig. 7 and para. 0037-0038).
Regarding claim 13, the modified Steen device is silent as to the continuous increase being linear (note Fig. 7 of Walker shows a non-linear increase); however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the increase to be linear in order to provide a smooth transition from lower compression depth to final, full compression depth.
Regarding claim 14, the modified Steen device’s continuous increase is nonlinear (see Walker Fig. 7).

Claims 17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steen in view of Myklebust et al. (2008/0097534).
Regarding claim 17, Steen shows a CPR apparatus (see Fig. 1-2 and abstract for example) which includes a chest compression unit including a housing (see Fig. 1-2 and para. 0031; housing 3); a plunger disposed in the housing and having a chest compression member at one end of the housing that extends from the housing, the plunger configured to be driven in a reciprocating manner and the compression member configured to deliver compressions to a patient’s chest (see Fig. 1-2, plunger 7, compression member 5, see para. 0032 for example); and a control unit which includes a microprocessor configured to cause the plunger to perform a series of CPR compressions (see para. 0032, control unit 13 including 
Regarding claim 20, the modified Steen device is silent as to explicitly determining the pressure exerted on a continuous basis to adjust depth; however, one of ordinary skill in the art would have found it obvious to provide this feedback loop on a continuous basis in order to adapt to changes in the patient’s anatomy during CPR.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steen and Myklebust as applied to claim 17 above, and further in view of Nowakowski.
Regarding claim 18, the modified Steen device is silent as to including a first monitor operable for monitoring the position of the plunger in respect of the housing, the position monitored by the first monitor being communicated to the control unit, wherein the pressure exerted by the plunger on a patient’s chest during the first compression is determined based at least in part on the position monitored by the first monitor; however, Nowakowski teaches a similar CPR device which includes these features (see Nowakowski col. 9 ln. 5-35 which discloses indicators 34 and 35 which monitor position of the plunger relative to the housing, i.e. top dead centre of the reciprocation of the plunger).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify .

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steen, Myklebust, and Nowakowski as applied to claim 18 above, and further in view of Havardsholm et al. (EP 1854444).
Regarding claim 19, the modified Steen device is silent as to a mechanical device for translation of rotational motion to linear motion; however, Nowakowski teaches a similar CPR device which discloses this feature (see Nowakowski col. 5 ln. 34-55 for example).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Steen device to include a mechanical device to convert rotational motion to linear motion, as taught by Nowakowski, as this would have been obvious substitution of one known element for another (substitution of compression force delivering means).  The now modified Steen device is silent as to a second monitor operable for monitoring the position of the plunger in respect of the mechanical device, the position monitored by the second monitor being communicated to the control unit, wherein the pressure exerted by the plunger on a patient’s chest during the first compression is determined based at least in part on the positions monitored by the first and second monitors; however, Havardsholm teaches a similar device which includes this feature (see Havardsholm Fig. 4 and para. 0046-0048 plural Hall elements 48 for measuring position).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Steen device to include first and second position monitors, as taught by Havardsholm, in order to detect deviations from normal functionality and improve safety of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Barkalow (3,610,233), Stromsnes (2008/0097257), Paradis (2006/0089574), Lurie et al. (6,155,257), and Kohl et al. (WO 2004/066901) are all directed towards similar CPR machines as the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.